DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 7, and 10 have been amended. Claims 5-6 and 8 have been canceled. Claims 1-4, 7, and 9-10 are pending and have been examined.

Response to Arguments
The amendments have obviated the interpretations under 35 USC § 112(f) and the prior rejections under 35 USC § 112(b). The rejection has been withdrawn.
Applicant's arguments on pp. 8-9 filed 11/10/2021 have been fully considered but they are not persuasive. 
On pp. 8-9 of the remarks, Applicant argues that cited art of record Nervegna fails to disclose a “ratio” as claimed. However, this claim limitation was not found to be discussed in Applicant’s disclosure. As suggested by Applicant at the top of p. 9, the limitation is supported by Figs. 3A-3C. However review of these figures along with ¶ [0049]–[0061] appear to describe voltage generation and sums of potentiation and depression voltages. Such concepts appear to be described by Nervegna as cited in the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites: wherein the first weight corresponds to a potentiation and depression ratio for the input signal. At the top of p. 9 filed 11/10/2021, Applicant refers to Figs. 3A-3C of the disclosure for support. However, review of these figures along with the associated description at ¶ [0049]–[0061], fails to support the claimed “ratio.” Instead, these portions of the disclosure describe voltage generation and sums of potentiation and depression voltage. No other portions of the Application were found for any description of a potentiation and depression ratio. For the purpose of further examination, the claimed “ratio” will be interpreted as “sum.”
Claim 7 contains limitations similar to claim 1 and is rejected for the same reasons. Claims 2-4 and 9-10 are rejected for carrying the limitations of a rejected parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2004/0139040 by Nervegna et al. (“Nervegna”) in view of U.S. Patent Application Publication 2019/0138900 by Linares-Barranco et al. (“Linares-Barranco”) and U.S. Patent Application Publication 2012/0084241 by Friedman (“Friedman”).

In regard to claim 1, Nervegna discloses:
1. A neuromorphic system comprising: See Nervegna, Fig. 6, depicting a system.
a memory configured to store … [data] See Nervegna, Fig. 6, element 32, depicting a memory. Nervegna does not expressly disclose storage of a plurality of weights; However, this is taught by Linares-Barranco. See Linares-Barranco, Fig. 6, element 610, e.g. “Synaptic Weight Memory.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Nervegna’s memory with Linares-Barranco’s weights in order to utilize synaptic weight values for neural network data adjustment as suggested by Linares-Barranco and as generally known in the art (see Linares-Barranco ¶ 0054-0055 and 0116).
a potentiation circuit configured to … See Nervegna, Fig. 15, element 204.
receive an input signal, See Nervegna, Fig. 15, e.g. “PCHARGE”.
generate a positive voltage at a first time on a basis of … [a signal] corresponding to the input signal… See Nervegna, Fig. 15, depicting element 204 providing a charging voltage to CPOT. Also see ¶ 0188, e.g. “The potentiation discharging and charging circuit 204 includes transistors M5-6 coupled so as to selectively charge the potentiation capacitor CPOT under the control of the Pcharge signal from the threshold circuit 202.” Nervegna does not expressly disclose a first weight … among the plurality of weights, and See Linares-Barranco, ¶ 0055, e.g. “In general, the degree of adjustment is determined by a synaptic weight wij. The synaptic weight wij is expressed using a combination of an index "i" indicating a pre-synaptic neuron and an index "j" indicating a post-synaptic neuron.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Nervegna’s memory with Linares-Barranco’s weights in order to utilize synaptic weight values for neural network data adjustment as suggested by Linares-Barranco and as generally known in the art (see Linares-Barranco ¶ 0054-0055 and 0116).
accumulate the generated positive voltage to output a potentiation voltage; See Nervegna, Fig. 15, element “CPOT” connected to elements 204 and 210. Also see ¶ 0185, e.g. “The voltage on the potentiation and depression capacitors represents the accumulated amount of potentiation and depression, 
a depression circuit configured to … See Nervegna, Fig. 15, element 206.
receive the input signal, See Nervegna, Fig. 15, e.g. “DCHARGE”.
generate a … voltage at the first time on a basis of the first weight, and See Nervegna, Fig. 15, depicting element 204 providing a charging voltage to CDEP. Also see ¶ 0188, e.g. “The depression discharging and charging circuit 206 includes transistors M15-16 for allowing the depression capacitor CDEP to charge under the control of the Dcharge signal from the threshold circuit 202.”
Nervegna does not expressly disclose negative voltage. However, this is taught by Snider. See Snider, ¶ 0084, e.g. “Conversely, when the voltage applied to the end labeled "b" is greater, or more positive, than the voltage applied to the end labeled "a," the voltage drop across the memristive synapse is considered to be negative, illustrated in FIG. 19C by the two downward-directed arrows 1918 and 1920.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Nervegna’s voltage with Snider’s negative voltage in order to produce a super-threshold voltage drop across a memristive synapse, and therefore change the conductances of the synapse as suggested by Snider (see ¶ 0104).
accumulate the generated negative voltage to output a depression voltage; and  See Nervegna, Fig. 15, element “CDEP” connected to elements 206 and 212. Also see ¶ 0185, e.g. “The voltage on the potentiation and depression 
a firing circuit configured to 
[use ] … the potentiation voltage and the depression voltage to generate an internal voltage, and fire on a basis of … [voltage]. See Nervegna, ¶ 0193, e.g. “When the voltage on the potentiation capacitor CPOT gets high enough, the inverter switches and the POT signal transitions to a logic one (i.e. Inv(Pot) goes to zero). The depression detector circuit 212 operates in an analogous fashion.”
Nervegna does not expressly disclose combine voltages and fire based on a comparison result of the internal voltage and a threshold value. However, Friedman teaches this. See Friedman, ¶ 0036, e.g. “A spiking electronic neuron integrates inputs from other neurons through programmable PCM synapses, and spikes when the integrated input exceeds a pre-determined threshold.” See ¶ 0083, e.g. “neurons "fire" (transmit a pulse) when the integrated inputs they receive from dendritic input connections exceed a threshold.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Nervegna’s voltages with Friedman’s integration and threshold firing in order to control neuron behavior for neural network execution as essentially taught by Friedman (see at least ¶ 0004).


wherein the potentiating circuit comprises: 
a first calculation circuit configured to generate the positive voltage for potentiating the input signal on a basis of the first weight; See Linares-Barranco, ¶ 0121, e.g. “When the acquired synaptic weight value is an active value, the first sub-circuit 620 may determine that the input signal is an active signal.”
a first counting circuit configured to count a first operation time of the potentiation circuit to generate information on the first operation time; and See Linares-Barranco, ¶ 0123, e.g. “Each time an active input signal is received, the second sub-circuit 630 may increase a first cumulative reception counter of active input signals.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Nervegna’s potentiating unit with Linares-Barranco’s weights and counters in order to trigger a learning request signal as suggested by Linares-Barranco (see ¶ 0125).
a first accumulating circuit configured to accumulate the positive voltage on the basis of the information on the first operation time to output the potentiation voltage. See Nervegna, Fig. 15B and ¶ 0185-0186, e.g. “The voltage on the potentiation and depression capacitors represents the accumulated amount of potentiation and depression, respectively, that have occurred in the synapse starting from the point in time when these capacitors were last discharged.”


wherein the depression circuit comprises: 
a second calculation circuit configured to generate the negative voltage for depressing the input signal on the basis of the first weight; See Linares-Barranco, ¶ 0121, e.g. “When the acquired synaptic weight value is an active value, the first sub-circuit 620 may determine that the input signal is an active signal.” Note that Snider teaches negative voltage as indicated above.
a second counting circuit configured to count a second operating time of the depression circuit to generate information on the second operation time; and See Linares-Barranco, ¶ 0123, e.g. “Each time an active input signal is received, the second sub-circuit 630 may increase a first cumulative reception counter of active input signals.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Nervegna’s potentiating unit with Linares-Barranco’s weights and counters in order to trigger a learning request signal as suggested by Linares-Barranco (see ¶ 0125).
a second accumulating circuit configured to accumulate the negative voltage on the basis of the information on the second operation time to output the depression voltage, and … See Nervegna, Fig. 15B and ¶ 0185-0186, e.g. “The voltage on the potentiation and depression capacitors represents the accumulated amount of 
wherein the first weight corresponds to a potentiation and depression [sum] for the input signal. See Nervegna, ¶ 0197, e.g. “In addition, the counter combines the separate accumulated amounts of potentiation and depression into a change in the synapse's plasticity.”

In regard to claim 2, Nervegna discloses:
2. The neuromorphic system of claim 1, wherein the firing circuit outputs an output signal according to the firing, and the output signal is the internal voltage at a time of firing or a spike signal corresponding to the internal voltage. See Nervegna, ¶ 0193, e.g. “When the voltage on the potentiation capacitor CPOT gets high enough, the inverter switches and the POT signal transitions to a logic one (i.e. Inv(Pot) goes to zero). The depression detector circuit 212 operates in an analogous fashion.”

In regard to claim 3, Nervegna discloses:
3. The neuromorphic system of claim 2, further comprising: a controller circuit configured to receive the output signal and update the first weight stored in the memory on the basis of the received output signal. See Nervegna, ¶ 0026, e.g. “The counter increments, decrements, or does not change, the synapse conductance value based upon the state of a plurality of counter control signals that correspond to the synapse 

In regard to claim 4, Nervegna discloses:
4. The neuromorphic system of claim 1, further comprising: a converting circuit configured to receive input data and generate a spike signal of which an occurrence frequency is differed according to a magnitude or an intensity of the input data, and output the spike signal as the input signal. See Nervegna, Fig. 15, element 202.

In regard to claim 7, Nervegna discloses:
7. A neuromorphic system comprising: a processor; and a memory coupled to the processor, See Nervegna, ¶ 0097 and 0198, e.g. “digital control circuit/memory is implemented off-chip, using FPGAs.” “microprocessor.” Nervegna does not expressly disclose wherein the memory stores instructions that, when executed by the processor, cause the processor to: However, this is taught by Friedman. See ¶ 0132, e.g. “program code.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Nervegna’s microprocessor with Friedman’s instructions in order to provide executable instructions for programming a microprocessor as essentially suggested by Friedman.
generate a potentiation voltage and a depression voltage at a first time on a basis of a first … [signal] corresponding to an input signal, when the input signal is received; See Nervegna, Fig. 15, depicting element 204 providing a charging voltage to POT and CDEP. Also see ¶ 0188, e.g. “The potentiation discharging and charging circuit 204 includes transistors M5-6 coupled so as to selectively charge the potentiation capacitor CPOT under the control of the Pcharge signal from the threshold circuit 202. … The depression discharging and charging circuit 206 includes transistors M15-16 for allowing the depression capacitor CDEP to charge under the control of the Dcharge signal from the threshold circuit 202.” Nervegna does not expressly disclose weight. See Linares-Barranco, ¶ 0055, e.g. “In general, the degree of adjustment is determined by a synaptic weight wij. The synaptic weight wij is expressed using a combination of an index "i" indicating a pre-synaptic neuron and an index "j" indicating a post-synaptic neuron.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Nervegna’s memory with Linares-Barranco’s weights in order to utilize synaptic weight values for neural network data adjustment as suggested by Linares-Barranco and as generally known in the art (see Linares-Barranco ¶ 0054-0055 and 0116).
[use] the potentiation voltage and the depression voltage to generate an internal voltage; See Nervegna, ¶ 0193, e.g. “When the voltage on the potentiation capacitor CPOT gets high enough, the inverter switches and the POT signal transitions to a logic one (i.e. Inv(Pot) goes to zero). The depression detector circuit 212 operates in an analogous fashion.”
Nervegna does not expressly disclose combine voltages and compare whether the internal voltage is greater than a threshold value; However, Friedman teaches this. See Friedman, ¶ 0036, e.g. “A spiking electronic neuron integrates inputs from other 
output an output signal, … See Nervegna, ¶ 0193, e.g. “When the voltage on the potentiation capacitor CPOT gets high enough, the inverter switches and the POT signal transitions to a logic one (i.e. Inv(Pot) goes to zero). The depression detector circuit 212 operates in an analogous fashion.” Nervegna does not expressly disclose when the internal voltage is greater than the threshold value; and However, Friedman teaches this. See Friedman, ¶ 0036, e.g. “A spiking electronic neuron integrates inputs from other neurons through programmable PCM synapses, and spikes when the integrated input exceeds a pre-determined threshold.” See ¶ 0083, e.g. “neurons "fire" (transmit a pulse) when the integrated inputs they receive from dendritic input connections exceed a threshold.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Nervegna’s voltages with Friedman’s integration and threshold firing in order to control neuron behavior for neural network execution as essentially taught by Friedman (see at least ¶ 0004).
update the first weight on a basis of the output signal. See Nervegna, ¶ 0026, e.g. “The counter increments, decrements, or does not change, the synapse 
Nervegna does not expressly disclose wherein the memory stores instructions that, when executed by the processor, further cause the processor to: However, this is taught by Friedman. See Friedman, Fig. 17 and 610, 612 and ¶ 0139-0141, e.g. “the secondary memory 612 may include other similar means for allowing computer programs or other instructions to be loaded into the computer system.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Nervegna’s circuits with Friedman’s memory in order to allow loading of programs onto a computer system as suggested by Friedman.
All further limitations of claim 7 have been addressed in the above rejection of claim 1.

In regard to claim 9, Nervegna discloses:
9. The neuromorphic system of claim 7, wherein each of the input signal and the output signal is a … signal. See Nervegna, Fig. 15 depicting a circuit with input and output signals. Nervegna does not expressly disclose spike signals. See Linares-Barranco, Fig. 1A depicting input and output spike signals. Also see ¶ 0009, e.g. “the fourth sub-circuit transmits a spike signal to a post-synaptic neuron circuit of the neuron circuit.” Also see ¶ 0050, e.g. “For example, the SNN may operate based on discrete spike signal(s).” It would have been obvious to one of ordinary skill in the art before the 

In regard to claim 10, Nervegna, Linares-Barranco, and Snider also teach:
10. The neuromorphic system of claim 7, wherein the first weight is updated on a basis of a time when the output signal is generated. See Nervegna, ¶ 0016 and 0018, e.g. “conductance gnon-NMDA is dependent on the time that elapses after an action potential excites the synapse.” Nervegna may not clearly establish the weight/time relationship. However, this is more clearly explained by Friedman. See ¶ 0004 and 0047, e.g. “The synaptic conductance can change with time as a function of the relative spike times of pre-synaptic and post-synaptic neurons, as per spike-timing dependent plasticity (STDP). The STDP rule increases the conductance of a synapse if its post-synaptic neuron fires after its pre-synaptic neuron fires, and decreases the conductance of a synapse if the order of the two firings is reversed.” Also see Friedman ¶ 0037 explaining that “conductance” is a weight. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Nervegna and Linares-Barranco’s weight/conductance with Friedman’s teaching of time related conductance/weight strength in order model a neuron cell as suggested by Friedman (see at least ¶ 0005).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication 2018/0012122 by Williams teaches weighted spike signals. See Fig. 1F, element 148 along with ¶ 0029, e.g. “The pulse generator 150 uses its inputs to generate a weighted spike signal 158--for instance, the spike input signal 154 multiplied by the weight signal 151.”
U.S. Patent Application Publication 2017/0286828 by Smith teaches spiking networks and weighted potentiation and depression relationships. See Fig. 11 and ¶ 0106.
U.S. Patent Application Publication 2011/0004579 by Snider describes the relationship between neuron spike timing and signal strength/weight. See Snider, ¶ 0046, e.g. “when pre-synaptic and post-synaptic neuron firings occur close in time, the strength, or weighting, of the interconnection may increase.” 
U.S. Patent Application Publication 2015/0052094 by Hunzinger. See ¶ 0095, e.g. “This adjusting may entail adjusting the weight of the synapse by a product of the number of non-associated post-synaptic spikes and an amount. For example, this amount may be one of: a sum of a first asymptotic value associated with a long-term potentiation (LTP) portion of a spike-timing-dependent plasticity (STDP) curve added to a second asymptotic value associated with a long-term depression (LTD) portion of the STDP curve.”

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/James D. Rutten/            Primary Examiner, Art Unit 2121